EXHIBIT 35.7 Prudential Asset Resources Prudential Mortgage Capital Company 2100 Ross Avenue, Suite 2500, Dallas TX 75201 Tel 214 777-4500 A business of Prudential Financial, Inc. Wells Fargo Bank, National Association Attn: Commercial Mtg Servicing MAC D1086-120 550 South Tryon Street, 14th Floor Charlotte, NC 28202 RE: Commercial Mortgage Pass-Through,WFRBS 2013-C14 Period:June 1, 2013 to December 31, 2013 Annual Compliance Statement I, Hal Collet, in my capacity as President and Managing Director of Prudential Asset Resources, Inc. (the "Company") hereby certify with regard to the Company's role as Primary Servicer under the Pooling and Servicing Agreement, (the "Agreement") dated as of June 1, 2013 pertaining to the above-referenced certificates, that: (i) a review of the activities of the Company under the Agreement during the period noted above, and of the performance of the Company under the Agreement during the relevant period has been made under my supervision, and (ii)to the best of my knowledge, based on such review, the Company has fulfilled all its obligations under the Agreement throughout the relevant period. Effective as of March 19, 2014 /s/Hal Collett Hal Collett President and Managing Director Prudential Asset Resources, Inc.
